Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 1 of 12 PageID #: 826




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   CALVIN JACKSON,                                 )
                                                   )
                             Plaintiff,            )
                                                   )
                    vs.                            )       1:19-cv-01019-JMS-MPB
                                                   )
   REGIONS BANK,                                   )
                                                   )
                             Defendant.            )

                                               ORDER

        Plaintiff Calvin Jackson filed this action asserting that Defendant Regions Bank

 ("Regions") violated the Telephone Consumer Protection Act ("TCPA") by calling his cell phone

 after he had revoked his consent to be called. Mr. Jackson filed a Motion for Partial Summary

 Judgment, [Filing No. 35], which the Court denied, [Filing No. 64]. In denying the Motion, the

 Court concluded that an intervening change in the law prohibited Mr. Jackson from recovering

 on his claim that Regions had violated the TCPA by calling him using an automated telephone

 dialing system ("ATDS") and that to the extent that Mr. Jackson intended to pursue an alternative

 theory that Regions had violated the TCPA by calling him using an artificial or prerecorded

 voice, such claim had been abandoned because Mr. Jackson failed to include it in his Statement

 of Claims. [Filing No. 64.] The Court ordered Mr. Jackson to show cause as to why judgment

 should not be entered in Regions' favor and this matter closed. [Filing No. 64 at 11.] The parties

 have briefed the issue, [Filing No. 67; Filing No. 68], and it is now ripe for the Court's decision.

                                                I.
                                            BACKGROUND

        In his initial Complaint in state court, Mr. Jackson alleged that Regions began calling his

 cell phone in 2016 in connection with a debt he owed. [Filing No. 1-3 at 3.] He alleged that

                                                       1
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 2 of 12 PageID #: 827




 Regions used an ATDS "and/or" an artificial or prerecorded voice to make many, if not all, of the

 calls to his cell phone. [Filing No. 1-3 at 4.] Mr. Jackson asserted that these calls were made

 without prior consent or, in the alternative, that he had expressly revoked his consent to be called

 through "repeated and unequivocal requests to cease and desist phone calls." [Filing No. 1-3 at

 4.] Mr. Jackson alleged that Regions' conduct violated the TCPA and entitled him to damages

 and injunctive relief. [Filing No. 1-3 at 4-7.] Regions removed the action to this Court in March

 2019. [Filing No. 1.]

        On May 31, 2019, the Court issued an order approving the Case Management Plan

 ("CMP"). [Filing No. 14.] The CMP incorporates the proposed case management plan filed

 jointly by the parties, [Filing No. 13], and based on the parties submissions, defines Mr.

 Jackson's claims as follows:

        Plaintiff Calvin Jackson brings this action against Defendant Regions Bank
        alleging violations of the [TCPA]. The TCPA precludes an entity to make phone
        calls to a mobile phone using an autodialer if the consumer has not provided
        consent or has revoked consent. Plaintiff alleges here that he revoked consent and
        that the Defendant continued to call his mobile phone multiple times.

 [Filing No. 14 at 2.] The CMP also states that "Plaintiff anticipates filing a motion for summary

 judgment that Defendant used an autodialer and called Plaintiff’s mobile phone after consent had

 been revoked in violation of the TCPA." [Filing No. 14 at 5.] In addition, the CMP requires

 that, by a certain deadline following the close of liability and non-expert discovery and

 "consistent with the certification provisions of Fed. R. Civ. P. 11(b), the party with the burden of

 proof shall file a statement of the claims or defenses it intends to prove at trial, stating

 specifically the legal theories upon which the claims or defenses are based." [Filing No. 14 at 5.]

        Following the CMP's directive, Mr. Jackson filed his Statement of Claims in November

 2019. [Filing No. 27.] Mr. Jackson defined his claims as follows:



                                                      2
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 3 of 12 PageID #: 828




        1. Plaintiff revoked consent pursuant to the [TCPA] for Defendant to call his
           cellular phone.

        2. Defendant continued to place such calls after consent was revoked in violation
           of the TCPA.

        3. Defendant used an automatic telephone dialing system to place such calls.

        4. Plaintiff hereby reserves the right to supplement or amend any of these
           Statement of Claims.

 [Filing No. 27 at 1.]

        In January 2020, Mr. Jackson filed a Motion for Partial Summary Judgment. [Filing No.

 35.] In the Motion, he stated as follows: "Plaintiff respectfully requests that the Court grant and

 enter judgment in favor to the Plaintiff as to the issue of whether Regions used and ATDS and

 whether Mr. Jackson revoked consent to be called on his telephone. Damages is to be reserved

 for trial." [Filing No. 35 at 1.] After Mr. Jackson filed his motion, but before Regions filed its

 response, the Seventh Circuit Court of Appeals decided Gadelhak v. AT&T Servs., Inc., 950 F.3d

 458 (7th Cir. 2020), which clarified the statutory definition of an ATDS. Regions argued in

 response to the Motion for Partial Summary Judgment—and Mr. Jackson conceded in his

 reply—that Gadelhak foreclosed Mr. Jackson's claim to the extent it involved the use of an

 ATDS, because the undisputed facts showed that Regions' dialing system did not meet the new

 definition of an ATDS. [Filing No. 49 at 7-10; Filing No. 53 at 1 (Mr. Jackson conceding that

 the ruling in Gadelhak "is likely dispositive [of] the ATDS issue in favor of Regions").]

 However, Mr. Jackson maintained in his reply that the case was not over, because Gadelhak does

 not apply to a TCPA claim asserting the use of an artificial or prerecorded voice. [Filing No. 53

 at 2.] Regions moved to strike the portion of Mr. Jackson's reply concerning his artificial or

 prerecorded voice claim, arguing that Mr. Jackson could not raise that claim for the first time in

 his reply in support of his Motion for Partial Summary Judgment. [Filing No. 54.] Meanwhile,

                                                     3
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 4 of 12 PageID #: 829




 Regions also filed a Motion in Limine seeking to limit the introduction of certain evidence at

 trial. [Filing No. 52.]

        In an Order dated June 3, 2020, this Court granted Regions' Motion to Strike, denied Mr.

 Jackson's Motion for Partial Summary Judgment, and denied as moot Regions' Motion in

 Limine. [Filing No. 64.] Specifically, the Court found that, although Mr. Jackson had stated a

 potential TCPA claim related to an artificial or prerecorded voice in his Complaint, he

 abandoned that claim by failing to include it in his Statement of Claims. [Filing No. 64 at 6-7

 ("Accordingly, because Mr. Jackson explicitly stated in his Statement of Claims that Regions

 used an ATDS to call his phone—and because he made no mention of the use a prerecorded or

 artificial voice message—the Court finds that any TCPA claim based on the use of a prerecorded

 or artificial voice has been abandoned. In other words, upon filing the Statement of Claims, Mr.

 Jackson relinquished his prerecorded voice claim, and it cannot be pursued on summary

 judgment or at trial.").] The Court then acknowledged that—because the parties agreed that the

 ATDS claim was no longer viable and having concluded that the artificial or prerecorded voice

 claim had been abandoned—it would likely be necessary to enter judgment in favor of Regions,

 although Regions had not cross-moved for summary judgment in its favor. [Filing No. 64 at 9-

 10.] Consistent with the requirements of Federal Rule of Civil Procedure 56(f), the Court

 afforded the parties an opportunity to respond before considering whether to sua sponte grant

 summary judgment in Regions' favor.        [Filing No. 64 at 10-11.]      Mr. Jackson filed a

 memorandum in response to the Court's Order, [Filing No. 67], and Regions filed a response to

 Mr. Jackson's memorandum, [Filing No. 68]. Accordingly, the issue is now ripe for the Court's

 decision.




                                                    4
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 5 of 12 PageID #: 830




                                                  II.
                                       STANDARD OF REVIEW

        Pursuant to Rule 56(f)(1), after providing the parties with notice and a reasonable

 opportunity to respond, the Court may sua sponte grant summary judgment for a nonmovant.

 Fed. R. Civ. P. 56(f)(1). A district court may grant summary judgment sua sponte if the party

 against whom judgment is entered (1) had proper notice that the court was considering entering

 judgment, and (2) had a fair opportunity to present evidence in opposition to the entry of

 judgment. Simpson v. Merchants Recovery Bureau, Inc., 171 F.3d 546, 549 (7th Cir. 1999)

 (citing, inter alia, Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986) ("[D]istrict courts are

 widely acknowledged to possess the power to enter summary judgments sua sponte, so long as

 the losing party was on notice that she had to come forward with all of her evidence.")). As a

 general matter, summary judgment is appropriate when there are no genuine issues of material

 fact in dispute and one party is entitled to judgment as a matter of law. Osler Inst., Inc. v. Forde,

 333 F.3d 832, 836 (7th Cir. 2003); Fed. R. Civ. P. 56(a).

                                                 III.
                                             DISCUSSION

        In his Memorandum in Support of Discharge of Order to Show Cause, Mr. Jackson

 argues that the Court erred in concluding that he abandoned his TCPA claim based on the use of

 artificial or prerecorded voices. [Filing No. 67 at 1-2.] Specifically, he argues that this claim

 was not an "alternative" theory of liability because he was pursuing a "single" theory that

 Regions violated the TCPA. [Filing No. 67 at 1 n.1.] In any event, he argues, the claim that

 Regions used an artificial or prerecorded voice was "inherently included" in the first two

 paragraphs of his Statement of Claims, which stated that he revoked his consent to be called but

 Regions continued to call him in violation of the TCPA. [Filing No. 67 at 1-2.] Mr. Jackson



                                                        5
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 6 of 12 PageID #: 831




 further points out that the use of an artificial or prerecorded voice was alleged in the Complaint,

 discussed in depositions, and acknowledged in Regions' briefing. [Filing No. 67 at 2.] Had

 Regions not understood his claim, Mr. Jackson argues, it should have asked him to elaborate

 further by filing a Federal Rule of Civil Procedure 12(e) motion for a more definite statement at

 the pleading stage. [Filing No. 67 at 2.] Mr. Jackson asserts that his Motion for Summary

 Judgment was only partial, and the "number of calls and the type of calls was being reserved for

 trial." [Filing No. 67 at 2.] He further argues that even if his Statement of Claims were

 deficient, he should be permitted to amend it because Regions will not be prejudiced if he is

 allowed to pursue that claim, but he will be unfairly prejudiced if his case is closed. [Filing No.

 67 at 2-4.] He asserts that, had Gadelhak been decided before he moved for summary judgment,

 his "brief would have been different," and he "should not have his case dismissed and closed

 because his partial summary judgment briefing did not flesh out everything in his corner."

 [Filing No. 67 at 3 (emphasis in original).] Mr. Jackson argues that his failure to explicitly

 mention artificial or prerecorded voice calls in his Statement of Claims does not affect Regions'

 litigation strategy because "Mr. Jackson explicitly mentioned prerecorded and artificial voice

 calls at every opportunity in this case." [Filing No. 67 at 3.] He contends that the cases cited by

 the Court for the proposition that failure to include a claim in the Statement of Claims constitutes

 abandonment are distinguishable because those cases involved multiple, different causes of

 action, whereas this case involves "a single statute as [the] cause of action, the TCPA," and the

 artificial or prerecorded voice claim is not "an 'alternative' theory of law, it is from the same

 statute, in the same subsection, in the same sentence where the TCPA mentions automatic

 telephone dialing system[s]." [Filing No. 67 at 3-4 (emphasis removed).] He maintains that

 Regions will not be unfairly prejudiced, Regions has not identified any prejudice it will suffer,



                                                      6
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 7 of 12 PageID #: 832




 and "[t]he Court is inferring prejudice, which my [occur] in some cases, but there is none here

 except for Mr. Jackson." [Filing No. 67 at 4.] "Mr. Jackson believes that the Court's decision is

 too harsh." [Filing No. 67 at 4.]

         In response, Regions argues that this Court correctly concluded that Mr. Jackson

 abandoned his claim relating to the use of artificial or prerecorded voices. [Filing No. 68 at 4-7.]

 Regions asserts that caselaw—including the cases cited in the Court's previous Order as well as

 other cases decided in this District and in this Court—consistently holds that failure to include a

 specific claim in the Statement of Claims results in abandonment of that claim. [Filing No. 68 at

 4-6 (citing cases).] Regions argues that it would indeed be prejudiced if the Court allowed Mr.

 Jackson to proceed on his claim regarding artificial or prerecorded voices because, although the

 issue was mentioned in the Complaint and in some deposition testimony, "the parties have

 focused all of their discovery, investigation, legal research, all of their expert work, and all of

 their cost and expenses including attorneys' fees, on the ATDS aspect of the TCPA." [Filing No.

 68 at 6.] If the artificial or prerecorded voice claim were allowed to proceed, Regions argues, it

 would need to essentially restart discovery, and the significant resources expended on the ATDS

 issue would be wasted. [Filing No. 68 at 6-7.] Finally, Regions argues that Mr. Jackson's

 contention that the artificial or prerecorded voices claim was "inherently included" in his

 Statement of Claims misses the mark because the CMP in this case required that Mr. Jackson file

 a Statement of Claims state "specifically" the legal theories upon which his claims were based.

 [Filing No. 68 at 7.] 1



 1
   Regions argues in the alternative that Mr. Jackson's Complaint does not adequately raise the
 artificial or prerecorded voices claim as required by Federal Rule of Civil Procedure 8(a)(2), and
 therefore he should not be permitted to proceed on that theory. [Filing No. 68 at 7-8.] As
 discussed further below, the resolution of the abandonment issue is dispositive, so the Court need
 not reach this alternative argument.
                                                      7
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 8 of 12 PageID #: 833




          Mr. Jackson did not file a reply.

          As noted in the previous Order, "[f]ederal courts possess certain inherent powers, not

 conferred by rule or statute, to manage their own affairs so as to achieve the orderly and

 expeditious disposition of cases." Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,

 1186 (2017) (internal quotations and citation omitted).           This authority includes courts'

 considerable discretion to enforce their own local rules. See, e.g., Hinterberger v. City of

 Indianapolis, -- F.3d --, 2020 WL 3980690, at *2-3 (7th Cir. July 15, 2020) (recognizing that

 local rules "have the force of law" and that "district courts may require strict compliance" with

 them).

          This Court has consistently held that failure to assert a claim in a Statement of Claims

 results in abandonment of that claim. See Hardwick v. Indiana Bell Tel. Co., Inc., 2018 WL

 4620252, at *11 (S.D. Ind. Sept. 26, 2018) ("Mr. Hardwick's failure to include an employment

 discrimination claim in his Statement of Claims operates as an abandonment of that claim.");

 Schambers v. Key Family of Companies, 2018 WL 1794915, at *7 (S.D. Ind. Apr. 16, 2018)

 ("The Court agrees that Schambers' failure to include her Equal Pay Act claim in her initial

 Statement of Claims operated as an abandonment of that claim."); McGann v. Trathen, 2017 WL

 5571289, at *12 (S.D. Ind. Nov. 20, 2017) ("The Court finds that Mr. McGann has abandoned

 any negligent infliction of emotional distress or intentional infliction of emotional distress claims

 by failing to set them forth in his Statement of Claims."); Tucker v. Express Scripts Holding,

 2016 WL 2643737, at *8 (S.D. Ind. May 10, 2016) ("[The plaintiff] abandoned his claim of

 harassment in his Statement of Claims when he asserted only his claims for race discrimination

 and retaliation.").




                                                      8
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 9 of 12 PageID #: 834




        Mr. Jackson's assertion that the cases cited above are distinguishable because they

 involved the abandonment of separate causes of action—rather than two claims under the same

 statute—is unavailing. It is true that a claim based on the use of an ATDS and a claim based on

 the use of an artificial or prerecorded voice would be asserted under the same provision of the

 TCPA. See 47 U.S.C.A. § 227(b)(1)(A) (prohibiting calls made "using any automatic telephone

 dialing system or an artificial or prerecorded voice"). But the CMP does not direct the parties to

 merely identify the statutes under which they assert claims or defenses; it directs parties to

 "stat[e] specifically the legal theories upon which the claims or defenses are based." [Filing No.

 14 at 5.] Mr. Jackson could have proceeded through this case maintaining that Regions used

 both an ATDS and artificial or prerecorded voices to call him in violation of the TCPA, but that

 is not what he did. Instead, he chose to define his claim only in terms of Regions' alleged use of

 an ATDS, making no mention in his Statement of Claims of artificial or prerecorded voices,

 while specifically mentioning an ATDS. The Court rejects the argument that a claim concerning

 artificial or prerecorded voices was "inherently included" in the Statement of Claims, but even if

 the Court were to accept that premise, a claim that is "inherently included" is not "specifically"

 stated, and therefore does not meet the requirements established by the CMP. Mr. Jackson's

 failure to include in his Statement of Claims a theory of liability based on the use of artificial or

 prerecorded voices resulted in abandonment of that theory. See Hardwick, 2018 WL 4620252, at

 *11; Schambers, 2018 WL 1794915, at *7; McGann, 2017 WL 5571289, at *12; Tucker, 2016

 WL 2643737, at *8.

        Mr. Jackson makes much of the fact that his Motion for Summary Judgment was only

 partial, but that fact is of no consequence for two reasons. First, Mr. Jackson made clear in

 filings that the motion was "partial" to the extent that it sought judgment as to liability only,



                                                      9
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 10 of 12 PageID #: 835




  reserving the issue of damages for trial. [Filing No. 35 at 1.] To assert now that the motion

  reserved an alternative theory of liability is disingenuous at best. Second, and more importantly,

  the Court expressly explained in its previous Order that the artificial or prerecorded voice claim

  was abandoned when Mr. Jackson filed his Statement of Claims. The contents of the Motion for

  Partial Summary Judgment are immaterial to the abandonment issue, because the claim was

  abandoned before the motion was filed, and the abandonment was not a consequence of the way

  the issues were framed or briefed in the motion. [See Filing No. 64 at 8-9 n.2 ("To be clear, it

  was not the fact that Mr. Jackson did not mention the prerecorded voice issue in his opening brief

  in support of his Motion for Partial Summary Judgment that caused the entire prerecorded voice

  claim to be abandoned. . . . Mr. Jackson would have been permitted to move for partial summary

  judgment as to his ATDS claim only, while preserving his prerecorded voice claim for trial, if his

  prerecorded voice claim had not already been abandoned through its omission from his

  Statement of Claims.").]

         As to the relative prejudice that would be suffered by each party, Mr. Jackson is incorrect

  that allowing him to proceed on a theory that Regions called him using an artificial or

  prerecorded voice would not result in prejudice to Regions. Regions asserts that it has focused

  its discovery and litigation strategy exclusively on the ATDS issue, and the Court is inclined to

  credit that assertion given that the purpose of requiring the parties to file a Statement of Claims

  or Statement of Defenses is so that the parties can focus on only the issues identified in those

  documents.     Furthermore, although Mr. Jackson asserts that "the parties discussed these

  [prerecorded or artificial voice] calls in the depositions," [Filing No. 67 at 3], he points to only a

  few lines of a deposition in which a Regions representative testified that "when prerecorded calls

  are made and an answering machine is detected, the system will leave a prerecorded message and



                                                       10
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 11 of 12 PageID #: 836




  the agent doesn't do anything," and "explained the code for prerecorded calls in the call logs,"

  [Filing No. 67 at 2 nn.2-3 (citing seven total lines of deposition testimony found at Filing No. 35-

  6 at 7-8)]. This is not a sufficient basis upon which to conclude that a potential claim relating to

  artificial or prerecorded voices was explored in discovery. And, significantly, because discovery

  occurred prior to Mr. Jackson's decision to leave the artificial or prerecorded voice claim out of

  his Statement of Claims, the lack of meaningful discovery on this issue only further bolsters the

  conclusion that the claim was not being pursued in this litigation and allowing it to go forward

  now would be unfairly prejudicial to Regions. In other words, this does not appear to be a case

  in which the plaintiff inadvertently left an alternative theory out of the Statement of Claims; this

  is a case in which the plaintiff wishes to change his theory of liability at a late stage in the

  litigation because his initial theory failed. Allowing Mr. Jackson to proceed on a new theory

  undoubtedly would be prejudicial to Regions and would require the parties and the Court to

  expend substantial time and resources essentially restarting this litigation at the discovery stage.

         On the other hand, any prejudice to Mr. Jackson is the result of his own choice to pursue

  the ATDS claim to the exclusion of the artificial or prerecorded voice claim.             The Court

  acknowledges that in this case, the consequences of Mr. Jackson's abandonment of his alternative

  theory of liability seem severe given that he did not predict that the sole theory on which he

  chose to proceed would be foreclosed by an intervening change in the law. But the Court must

  apply the law in effect at the time it renders a decision, regardless of the strategic decisions the

  parties made during the course of the litigation. See, e.g., United States v. Kimberlin, 776 F.2d

  1344, 1346 (7th Cir. 1985) ("A court generally applies the law governing at the time of its

  decision . . . ."). As explained in the previous Order, the CMP and the Statement of Claims

  requirement serve several important purposes, including clarifying and focusing the issues for



                                                       11
Case 1:19-cv-01019-JMS-MPB Document 69 Filed 07/31/20 Page 12 of 12 PageID #: 837




  summary judgment and for trial, avoiding wasted time and resources on issues that will not be

  pursued, ensuring that the claims that are going forward can be addressed and disposed of in the

  most efficient manner possible, and aiding parties in developing their litigation strategies and

  preparing for trial. [Filing No. 64 at 6-7.] In order to carry out these purposes and give meaning

  to the Statement of Claims requirement, the Court must enforce it.

                                               IV.
                                            CONCLUSION

         Having concluded that Mr. Jackson abandoned his claim that Regions violated the TCPA

  by calling him using an artificial or prerecorded voice, and the parties having agreed that Mr.

  Jackson's claim that Regions violated the TCPA by making calls using an ATDS is now

  foreclosed, 2 the Court determines that no viable claims remain in this action. Accordingly,

  pursuant to Rule 56(f)(1), the Court now sua sponte GRANTS summary judgment in favor of

  Regions. Final judgment shall issue accordingly.




            Date: 7/31/2020




  Distribution via ECF only to all counsel of record




  2
    The Court also noted in the previous Order that regardless of whether the parties conceded the
  issue, the Court would have concluded that Gadelhak foreclosed any claim that Regions used an
  ATDS. [See Filing No. 64 at 9 n.3.] In his Memorandum in Support of Discharge of Order to
  Show Cause, Mr. Jackson does not argue that his ATDS claim is not foreclosed or should be
  allowed to proceed. [See Filing No. 67.]
                                                     12
